Citation Nr: 1215564	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  10-34 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran had active service from August 1986 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 RO rating decision that, in pertinent part, denied service connection for obstructive sleep apnea.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a VA Form 9, received in July 2010, the Veteran requested a Board videoconference hearing.  In a subsequent April 2012 informal hearing presentation, the Veteran's representative also requested that the Veteran be scheduled for a Board videoconference hearing  

As the Veteran has requested a Board videoconference hearing, the case must be returned to the RO to arrange such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011).  

Accordingly, this case is REMANDED for the following:  

The RO should schedule the Veteran for a Board videoconference hearing.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


